1
2
3                             UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6    ANTHONY BRADLEY,                                      Case No. 3:19-cv-00605-MMD-CLB
7                                           Plaintiff,                   ORDER
8            v.
9    NEVADA DEPARTMENT OF
     CORRECTIONS, et al.,
10
                                        Defendants.
11
12
13          This action began with a pro se civil rights Complaint filed pursuant to 42 U.S.C. §

14   1983 by a state prisoner. On October 23, 2019, the court issued an order directing Plaintiff

15   to file a fully complete application to proceed in forma pauperis, including an inmate

16   account statement for the past six months and a properly executed financial certificate,

17   or pay the full filing fee of $400.00 within 30 days from the date of that order. (ECF No. 5

18   at 2). The 30-day period has now expired, and Plaintiff has not filed an application to

19   proceed in forma pauperis, including an inmate account statement for the past six months

20   and a properly executed financial certificate, paid the full filing fee, or otherwise

21   responded to the court’s order.

22          District courts have the inherent power to control their dockets and “[i]n the

23   exercise of that power, they may impose sanctions including, where appropriate . . .

24   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

25   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

26   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

27   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

28   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
1    (affirming dismissal for failure to comply with an order requiring amendment of complaint);
2    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
3    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
4    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
5    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
6    (affirming dismissal for lack of prosecution and failure to comply with local rules).
7           In determining whether to dismiss an action for lack of prosecution, failure to obey
8    a court order, or failure to comply with local rules, the court must consider several factors:
9    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
11   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
12   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
13   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
14          Here, the Court finds that the first two factors, the public’s interest in expeditiously
15   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
16   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
17   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
18   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
19   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
20   disposition of cases on their merits—is greatly outweighed by the factors in favor of
21   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
22   the court’s order will result in dismissal satisfies the “consideration of alternatives”
23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
24   at 1424. The court’s order requiring Plaintiff to file an application to proceed in forma
25   pauperis, including an inmate account statement for the past six months and a properly
26   executed financial certificate, or pay the full filing fee within thirty (30) days expressly
27   stated: “IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
28   dismissal of this action may result.” (ECF No. 5 at 2). Thus, Plaintiff had adequate warning



                                                   2
1    that dismissal would result from his noncompliance with the court’s order to file an
2    application to proceed in forma pauperis or pay the full filing fee within 30 days.
3           Therefore, it is ordered that this action is dismissed without prejudice based on
4    Plaintiff’s failure to file an application to proceed in forma pauperis, including an inmate
5    account statement for the past six months and a properly executed financial certificate,
6    or pay the full filing fee in compliance with the court’s October 23, 2019, order.
7           It is further ordered that the Clerk of Court shall enter judgment accordingly.
8
9           DATED THIS 6th day of December 2019.
10
11                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
